DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 12/17/2020 Amendments/Arguments, which directly amended claims 1, 5, 9, 12-17; cancelled claims 4, 11, 18; and traversed the rejections of the claims of the 09/17/2020 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-3, 5-10, 12-17, and 19-20 are allowed.
Regarding claims 1, 9, and 17, a system and method for supplementing a satellite based system approach during low visibility conditions as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,847,893 discloses a method for satellite receiver autonomous integrity monitoring (RAIM) real time fault detection and exclusion implementation comprising the following steps: (1) continuously computing a horizontal protection level (HPL) and a vertical 32 protection level (VPL) associated with the effective configuration of real time measurement geometry; (2) if the HPL is less than or equal to the horizontal alert limit (HAL), and/or if the VPL is less than or equal to said vertical alert limit (VAL); declaring the RAIM detection function available; (3) continuously computing a horizontal exclusion level (HEL) and continuously computing a vertical exclusion level (VEL) associated with the effective configuration of real time measurement geometry; and (4) if the HEL is less than or equal to the HAL, and/or if the VEL is less than or equal to the VAL, declaring the RAIM fault exclusion function available.
US 2009/0182493 discloses a navigation system for a vehicle having a receiver operable to receive a plurality of signals from a plurality of transmitters includes a processor and a memory device.  The memory device has stored thereon machine-readable instructions that, when executed by the processor, enable the processor to determine a set of error estimates corresponding to delta pseudo-range measurements derived from the plurality of signals, determine an error covariance matrix for a main navigation solution, and, using a solution separation technique, determine at least one protection level value based on the error covariance matrix.
US 8,019,539 discloses a navigation system for a vehicle having a receiver operable to receive a plurality of signals from a plurality of transmitters includes a processor and a memory 
US 8,629,805 discloses a method for modelling integrity of a filtered global navigation satellite system, by calculating component navigation system error distributions for a set of fault conditions and a fault free condition, and determining overall navigation error distribution by forming a mixture distribution from these component navigation system error distributions.  The mixture distribution may be determined by weighted summation of navigation system error (NSE) distributions with weightings determined according to prior probabilities for the fault conditions.  Once the overall NSE mixture distribution is determined in this way, it can be used to derive one or more statistical quantities relevant to the integrity of the navigation system such as the probability of exceeding given alert limits in a desired coordinate geometry.
US 10,197,678 discloses an H-ARAIM system of optimizing a horizontal protection level includes constellations, a ground reference station and an aircraft, the ground reference station is used for receiving the satellite coordinate data of the constellations, and processing the received satellite coordinate data into an input data for the calculation of the aircraft horizontal protection level.  The aircraft is built-in with a receiver and a data processor, the receiver is used for receiving the input data sent by the ground reference station, and transmitting the input data to the data processor for the data processing as follows: when a difference between a positioning solution of a full visible satellite and a positioning solution of a fault subset is within a threshold 
US 10,422,872 discloses methods for radar altimeter integrity monitoring are provided. One method comprises obtaining one or more GNSS measurements, or one or more hybridized GNSS/INS measurements, in an earth-centered-earth-fixed (ECEF) coordinate frame for a vehicle; obtaining one or more altitude measurements from one or more radar altimeters; transforming the altitude measurements into the ECEF coordinate frame using a terrain map and a GNSS or hybridized GNSS/INS based position estimate with ensured integrity; determining a full solution estimate of position for the vehicle based on the transformed altitude measurements, and the GNSS or hybridized GNSS/INS measurements; determining one or more sub-solution estimates of position based on a subset of the transformed altitude measurements, and the GNSS or hybridized GNSS/INS measurements; comparing the full solution estimate with the sub-solution estimates using statistical analysis; and determining an altitude protection level based on a probability of hazardous misleading information and a probability of false detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646